UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6454



DOYLE TUNNELL,

                                              Plaintiff - Appellant,

          versus


RICHARD HEDGEPETH,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-182-AM)


Submitted:   April 24, 2003                   Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doyle Tunnell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Doyle Tunnell appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. See Tunnell v. Hedgepeth,

No. CA-03-182-AM (E.D. Va. filed Feb. 24, 2003 & entered Feb. 27,

2003). We deny Tunnell’s motion to enlarge the record and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2